DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The cancellation of claims 3,6-23, 25, 42-47, 49-50, 52-57,61-71, 84, 90, 94-102 in the submission filed 3/26/2021 are acknowledged and accepted.
3.	Pending Claims are 1-2,4-5,24,26-41,48,51,58-60, 72-83,85-89,91-93. 

REQUIREMENT FOR UNITY OF INVENTION
4.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
5.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1,2,4,5,24,26-41, drawn to a holographic display system, further including specifics of first display projecting light projecting light along a set of projected light paths to form a first holographic surface with a first projected depth profile, a relay system relaying light along a set of relayed light paths forming a first relayed 
Group II, Claims 48,51,58,59-60,76-77, drawn to a holographic display system, further including specifics of first display projecting light projecting light along a set of projected light paths to form a first holographic surface, set of projected paths determined according to a first 4D function, a relay system relaying light along a set of relayed light paths forming a first relayed holographic surface, set of relayed paths determined according to a second 4D function, a controller accounting for second 4D function, the relay system  comprising a beam splitter and a concave mirror
Group III, Claims 72-75, drawn to a holographic display system, further including specifics of first display projecting light projecting light along a set of projected light paths to form a first holographic surface, set of projected paths determined according to a first 4D function, a relay system relaying light along a set of relayed light paths forming a first relayed holographic surface, set of relayed paths determined according to a second 4D function, a second display opposite the first display, relay system configured to receive light from second display along additional paths and relaying light along additional relayed paths
Group IV, Claims 78-80, drawn to a holographic display system, further including specifics of a display projecting light projecting light along a set of projected light paths  to form first and second holographic surfaces in a first depth order, a relay system relays projected light along a set of relayed paths to form first and second relayed holographic surfaces in a second depth order, a corrective optical element in set 
Group V, Claims 81-83, drawn to a holographic display system, further including specifics of : a display projecting light along a set of projected light paths to form first and second holographic surfaces in a first depth order, a corrective optical element in set of projected paths with coordinates in 4D system, and reverses the polarity of angular coordinates of set of projected light paths, a relay system to receive light along set of projected light paths from corrective optical element and relay light along set of relayed light paths to form first and second relayed holographic surfaces in a second depth order 
Group VI, Claims 85-89,91-93, drawn to a holographic display system, further including specifics of first display projecting light projecting light along a set of projected light paths to form a first holographic surface with a first projected depth profile, a first relay system relaying light along a first set of relayed light paths forming a first relayed holographic surface with a  first relayed depth profile, a second relay system relaying light along a second set of relayed light paths forming a second relayed holographic surface with a  second relayed depth profile
6.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Each of the listed groups has special technical features not required for the other groups. The special technical features exclusive to each group are listed above in the listings of the groups.
Groups I-VI lack unity of invention because the groups do not share the same or corresponding technical feature.
7.	A telephone call was made to Charles Yang on 12/3/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of 
9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-






J.V.D
Jyotsna V Dabbi							12/2/2021Examiner, Art Unit 2872                                                                                                                                                                                                        
/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872